


Exhibit 10.50
EMPLOYMENT AGREEMENT
First Amendment
FIRST AMENDMENT, dated as of January 1, 2014 (“First Amendment”) to the
EMPLOYMENT AGREEMENT, dated as of January 1, 2012 between Advance Auto Parts,
Inc. (“Advance” or the “Company”), a Delaware corporation, and Jimmie L. Wade
(the “Employee”) (the “Agreement”).
The Company and the Employee agree as follows:
1.    Amendment of Section 1 of the Agreement.    Effective January 1, 2014, the
first paragraph of Section 1, and only the first paragraph of Section 1, shall
be deleted in its entirety and the following inserted in lieu thereof:
1.    Position: Term of Employment. The Company agrees to employ the Employee
subject to the terms and conditions of this Agreement. The Employee will serve
as the Company’s Past President (“Position”), and in such capacity, be
responsible for the duties and responsibilities as set forth in Section 2(a)
below. The parties intend that the Employee shall continue to so serve in this
capacity throughout the Employment Term (as such term is defined below).
2.    Amendment of Section 2(a) of the Agreement.    Effective January 1, 2014,
Section 2(a) of the Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:    
2.    Duties.
(a)     Duties and Responsibilities. The Employee shall have such duties and
responsibilities of the Employee’s Position, including but not limited to:
assisting the Company in the integration of General Parts International, Inc.
(“GPII”); membership and participation in the Company’s Steering Committee
guiding the GPII integration; assisting with planning for the Autopart
International, Inc. (“AI”) business; assisting the Company with identifying and
overseeing future acquisition opportunities; engaging with the Chief Executive
Officer to provide strategic and planning advisory support for various areas of
the Company; assisting the Company with talent and senior leadership development
of Company, AI, and GPII leadership, including but not limited to, mentoring and
succession planning advisory activities; assisting the Company with industry,
governmental affairs and community relations activities; and such other duties
as may be mutually agreed with the Chief Executive Officer. The Employee agrees
to devote such time as reasonably necessary to fulfill his obligations to the
Company and its subsidiaries, if any (jointly and severally, “Related
Entities”). The Employee shall observe and conform to the applicable policies
and directives promulgated from time to time by the Company and its Board of
Directors that apply to Company employees. The Employee will not be considered
an Executive Officer of the Company.








--------------------------------------------------------------------------------






3.
Amendment of Section 3(a) of the Agreement.    Effective January 1, 2014,
Section 3(a) of the Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:

3.    Compensation.
(a)    Base Salary. During the Employment Term, the Company shall pay to the
Employee a salary of $250,000 per annum, payable consistent with the Company’s
standard payroll practices in effect (“Base Salary”).
4.    Amendment of Section 3(d) of the Agreement.    Effective January 1, 2014,
Section 3(d) of the Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:


3.    Compensation.


(d)    Equity Awards. During the Employment Term, the Employee shall be awarded
an annual equity grant under the Company’s 2004 Long-Term Incentive Plan, as
amended (“2004 LTIP”), comprised of time-vesting restricted stock or restricted
stock units with an estimated value of at least $250,000 at the time of the
equity grant.


5.    Amendment of Section 4(d)(ii) of the Agreement. Effective January 1, 2014,
Section 4(d)(ii) of the Agreement is hereby adding the following sentence at the
end thereof:


“In the event that the Medical Coverage to be provided pursuant to this Section
4(d)(ii) would otherwise be exhausted prior to the Employee has reached age 65,
Employee may elect to extend the Medical Coverage until he reaches age 65 so
long as Employee pays to the Company, on an after-tax basis, an amount equal to
the COBRA premium in effect at the time of such extended Medical Coverage.


6.    Full Force and Effect. Except for those terms and provisions amended
herein, all other terms and conditions in the Agreement shall remain unchanged
and in full force and effect.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Employee have executed this First Amendment
as of the date first written above.
Advance Auto Parts, Inc.
By:                                                 (SEAL)


Print Name: Darren R. Jackson                   


Title: Chief Executive Officer                     


Address: 5008 Airport Road                        


               Roanoke, VA 24012



Employee


Print Name: Jimmie L. Wade


Signature:                                                     


Address:







